DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on March 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference application 16/344249 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima, in view of Offermann et al. (US 2012/0025559 A1) (“Offermann”), Berger (US 4091001), and Ohlenforst et al. (US 4775570) (“Ohlenforst”).
With respect to claim 1, Nagashima discloses an automotive glazing unit of a vehicle (abstr., col. 1, lines 42-57), the glazing unit comprising a glazing – structure 7 (col. 2, lines 13-14), and a system configured to allow the glazing to be moved translationally with respect to a door of the vehicle (col. 1, lines 42-50), the glazing being curved and laminated, and comprising an exterior glass sheet, an interior glass sheet, and a plastic sheet between the exterior and interior glass sheets (col. 2, lines 50- 66), each sheet having a peripheral edge face, wherein the peripheral edge face of the interior glass sheet is located beyond the peripheral edge face of the plastic sheet and beyond the peripheral edge face of the exterior glass sheet over a length of the edge face of the interior glass sheet (col. 2, lines 67-68, col. 3, lines  -9, col. 4, lines 33-35, Figs. 2 and 13), wherein the peripheral edge of the interior glass sheet includes a protective layer – element 15 – on the length of that peripheral edge face of the interior glass sheet which is located beyond the peripheral edge face of the plastic sheet and beyond the peripheral edge face of the exterior glass sheet (col. 3, lines 10-68, col. 4, lines 21-36, Figs. 5-8, 13).
Nagashima is silent with respect to the thickness of the interior glass sheet as disclosed in the claim.  Offermann discloses a glazing wherein the thickness of the interior glass sheet is from 1.0 mm to 1.4 mm (abstr.), which is within the claimed range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interior glass sheet of Nagashima having a thickness as disclosed in Offermann, as such thickness is known in the art with respect to interior glass sheets and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
The references are silent with respect to the protective layer being a varnish having a thickness of from about 0.1 mm to about 3.0 mm.
Berger discloses a protective layer for a glass substrate which is a varnish having good mechanical properties, excellent weatherability, and also being ecologically acceptable (abstr., col. 3, lines 46-49, col. 12, lines 14-20, 28-30, col. 16, lines 13-14, 32, col. 17, lines 48-52), the protective layer being highly elastic (col. 11, lines 58-68, col. 12, lines 1-13) and allowing for uniform coating of parts having edges (col. 12, lines 28-36).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to form the protective layer of Nagashima of varnish as disclosed in Berger, as Nagashima’s protective layer is an elastic strip while varnish of Berger is elastic and also provides other benefits such as good mechanical properties, excellent weatherability, and allows for uniform coating of parts including edges.  Regarding the thickness of the protective layer as recited in the claim, Berger does not disclose the recited thickness of the varnish, but it discloses that it can be formed in a thick layer (col. 11, lines 13-20), and can be coated uniformly (col. 12, lines 28-36).
Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 – the thickness of the protective layer being from about 0.5 mm to about 1 mm (abstr, col. 2, lines 63-68, col. 3, lines 1-5).  The range of thickness overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the protective layer of Nagashima having the thickness as disclosed in Ohlenforst as such thickness of a 
Regarding claim 3, Nagashima, Offermann, Berger and Ohlenforst disclose the unit of claim 1.  Offermann discloses a unit wherein the protective layer extends over a distance against an exterior face of the interior glass sheet and against an interior face of the interior glass sheet – e.g. Fig. 13.  The reference is silent with respect to the distance being between 2.0 and 30.0 mm.  Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 - wherein the protective layer extends over an interior face and an exterior face of the glazing over a distance overlapping the distance recited in claim 3 (abstr., col. 2, lines 44-68); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the protective layer of Nagashima extending over the distance as disclosed in Ohlenforst, as such thickness is known in the art of glazings and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
With respect to claim 4, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 1.  Nagashima discloses the protective layer extending over a distance against an interior face of the interior glass sheet that is larger than a projection 
Regarding claim 6, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 1.  Nagashima teaches a unit wherein the peripheral edge face of the interior glass sheet lies beyond the peripheral edge face of the plastic sheet and beyond the peripheral edge face of the exterior glass sheet in the top portion of the glazing unit (col. 1, lines 42-57, col. 3, lines 2-6, Figs. 1, 2, 5-8, 13).
As to claim 7, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 1.  Nagashima teaches the edge face of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet (col. 1, lines 42-57, Figs. 1, 2, 5-8, 13), over only one portion of the length of the edge face of the interior glass sheet – it is implied from Figs. 1 and 2 that the recited structure of the glazing is present on the top and the sides of the glazing (col. 2, lines 21-68, col. 3, lines 1-68).  Furthermore, Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), which implies that the “stepped edge” in the bottom portion of the glazing is not necessary and so the stepped portion structure is present only over one portion of the length of the edge of the glazing.
With respect to claim 8, Nagashima, Offermann, Berger and Ohlenforst teach the unit according to claim 1.  Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), which implies that the “stepped edge” in the bottom portion of the glazing is not necessary and so the edge face of the interior glass sheet is aligned with the edge face of the exterior glass sheet in the bottom portion of the glazing.
As to claim 9, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 1.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima does not state explicitly that a centripetal offset of size is comprised between 2.0 mm and 30.0 mm is formed, however, Nagashima discloses that the centripetal offset is produced by varying the sizes of the sheets (col. 3, lines 2-6), to obtain a glazing including the protective layer that increases the strength of the glazing (col. 3, lines 23-32), thus, it would have been obvious to one of ordinary skill in the art to obtain the recited centripetal offset as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 10, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 1.  Nagashima teaches the edge face of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet (col. 1, lines 42-57, Figs. 1, 2, 5-8, 13). Furthermore, Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), thus, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would optimize the extend of a centripetal offset with respect to the entirety of the top portion and the lateral edge or both lateral edges of the glazing to improve anti-theft performance of the glazing.
As to claim 11, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 1.  Nagashima discloses that the “stepped structure” is formed automatically upon curving of the interior glass sheet and the exterior glass sheet when they have the same size (col. 3, lines 2-4) implying that the peripheral edge face of the interior glass sheet includes the protective layer over the entirety of the length of the peripheral edge face of the interior glass sheet which is located beyond the peripheral edge face of the plastic sheet and beyond the peripheral edge face of the exterior glass sheet as the protective layer is formed over the “stepped structure” (col. 3, lines 2-19).
Regarding claim 12, Nagashima, Offermann, Berger and Ohlenforst disclose the unit of claim 1.  Offermann discloses a glazing wherein the thickness of the interior glass sheet is from 1.0 mm to 1.4 mm (abstr.), which overlaps the claimed range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interior glass sheet of Nagashima having a thickness as disclosed in Offermann, as such thickness is known in the art with respect to interior glass sheets and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 13, Nagashima, Offermann, Berger and Ohlenforst disclose the unit of claim 3.  Nagashima discloses a unit wherein the protective layer extends over a distance against an exterior face of the interior glass sheet and against an interior face of the interior glass sheet – e.g. Fig. 13.  The reference is silent with respect to the distance being between 3.0 mm and 20.0 mm.  Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 - wherein the protective layer extends 
With respect to claim 14, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 3.  Ohlenforst discloses the distance over which the protective layer extends remaining constant on each face of the glass sheet (Fig. 1).
As to claim 15, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 9.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima does not state explicitly that a centripetal offset of size is comprised between 3.0 mm and 30.0 mm, however, Nagashima discloses that the centripetal offset is produced by varying the sizes of the sheets (col. 3, lines 2-6), to obtain a glazing including a protective layer that increases the strength of the glazing (col. 3, lines 23-32), thus, it would have been obvious to one of ordinary skill in the art to obtain the recited centripetal offset as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 16, Nagashima, Offermann, Berger and Ohlenforst teach the unit of claim 9.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima .

Response to Arguments
Applicant’s arguments filed March 26, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 1, 3, 4, 6-11 have been withdrawn.
In view of the recent amendment 35 USC 102(a)(1) rejections of claims 1, 6, and 11 as anticipated by Nagashima have been withdrawn.
The Applicant has argued Nagashima does not teach or disclose a protective layer that is a varnish having a thickness of about 0.1 to 3.0 mm as recited in claim 1.  The Examiner notes a newly cited reference Berger discloses a protective layer for glass which is a varnish, while Ohlenforst discloses a thickness of a protective layer that overlaps the thickness recited in claim 1, as discussed above.
The Examiner considered the benefits of the glazing unit of the instant invention as presented in the Remarks.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783